     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 1 of 23 Page ID #:1



 1   LAW OFFICE OF GREGORY PEACOCK
 2   Gregory Peacock, ESQ. (SBN. 277669)
     4425 Jamboree Road, Suite 130
 3
     Newport Beach, CA 92660
 4   Telephone: (949) 292-7478
     Email: gregorypeacockesq@gmail.com
 5

 6   Attorney for Plaintiff Colin Whalen and Traci Bliss
 7
                        UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9

10
     COLIN WHALEN and TRACI BLISS, Case No.:

11       Plaintiff,                          COMPLAINT FOR DAMAGES FOR:
12       vs.
                                              1. Excessive / Unreasonable Force (U.S.
13
     COUNTY OF SAN BERNARDINO;                   Const. Amend. 4);
14   CODY DARE; JOHNNIE MAMON;                2. False Arrest (U.S. Const. Amend. 4);
     JOHN GREGORY; MICHAEL                    3. Unlawful Search And Seizure Of
15                                               Private Residence (U.S. Const.
     BATTISTI; and DOES 1 through 10,
16   inclusive,                                  Amend. 4);
                                              4. Violation Of Freedom Of Speech
17
                                                 (U.S. Const. Amend. 1);
         Defendants.
18                                            5. Malicious Prosecution (U.S. Const.
19
                                                 Amend. 4 & 14);
                                              6. Deliberate Fabrication Of Evidence
20                                               (U.S. Const. Amend. 14);
21                                            7. Municipal Liability (Monell Liability)
                                                 For Failure To Train And/Or
22                                               Discipline Deputies And Officers
23                                               (U.S. Const. Amends. 1, 4 & 14);
                                              8. Municipal Liability (Monell Liability)
24
                                                 For Custom / Practice / Policy (U.S.
25                                               Const. Amends. 1 & 4);
26

27                                           JURY TRIAL DEMANDED
28



                             COMPLAINT FOR DAMAGES
                                              1
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 2 of 23 Page ID #:2



 1          COME NOW Plaintiffs Collin Whalen and Traci Bliss and shows this
 2
     honorable court the following:
 3

 4                           JURISDICTIONAL ALLEGATIONS
 5
            1.     As this action is brought under 42 U.S.C. § 1983, this court has
 6

 7
     jurisdiction over this case under its federal question jurisdiction pursuant to 28

 8   U.S.C. § 1331.
 9
            2.     As the incidents complained of in this action occurred in the County
10

11   of San Bernardino, State of California, within the territorial jurisdiction of this
12
     court, venue properly lies in this court pursuant to 28 U.S.C. § 1391(b)(2).
13

14
                                  GENERAL ALLEGATIONS

15          3.   Plaintiff Colin Whalen, hereinafter referred to as “WHALEN” or
16
     “Plaintiff WHALEN”, is a natural person, who, at all times complained of in this
17

18   action, resided in the County of San Bernardino, State of California.
19
            4.   Plaintiff Traci Bliss, hereinafter referred to as “BLISS” or
20

21
     “Plaintiff BLISS”, is a natural person, who, at all times complained of in this

22   action, resided in the County of San Bernardino, State of California.
23
            5.      Defendant County of San Bernardino, hereinafter also referred to as
24

25   “COUNTY”, is a municipal entity located in the State of California; within the
26
     territorial jurisdiction of this court.
27

28
            6.   Defendant CODY DARE, hereinafter also referred to as “DARE”, is,


                                 COMPLAINT FOR DAMAGES
                                                 2
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 3 of 23 Page ID #:3



 1   and at all times complained of herein, was, a peace officer and Deputy Sheriff
 2
     employed by the Orange County Sheriff’s Department, acting as an individual
 3

 4   person under the color of state law, in his individual capacity and was acting in the
 5
     course of and within the scope of his employment with defendant COUNTY.
 6

 7
           7.   Defendant Johnnie Mamon, hereinafter also referred to as “MAMON”,

 8   is, and at all times complained of herein, was, a peace officer and Deputy Sheriff
 9
     employed by the Orange County Sheriff’s Department, acting as an individual
10

11   person under the color of state law, in his individual capacity and was acting in the
12
     course of and within the scope of his employment with defendant COUNTY.
13

14
           8.   Defendant John Gregory, hereinafter also referred to as “GREGORY”,

15   is, and at all times complained of herein, was, a peace officer and Deputy Sheriff
16
     employed by the Orange County Sheriff’s Department, acting as an individual
17

18   person under the color of state law, in his individual capacity and was acting in the
19
     course of and within the scope of his employment with defendant COUNTY.
20

21
           9.   Defendant Michael Battisti, hereinafter also referred to as

22   “BATTISTI”, is, and at all times complained of herein, was, a peace officer and
23
     Deputy Sheriff employed by the Orange County Sheriff’s Department, acting as an
24

25   individual person under the color of state law, in his individual capacity and was
26
     acting in the course of and within the scope of his employment with defendant
27

28
     COUNTY.

           10. Defendants DOES 1 through 6, inclusive, are sworn peace officers and /
                              COMPLAINT FOR DAMAGES
                                               3
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 4 of 23 Page ID #:4



 1   or police officers and/or investigators and/or Special Officers and/or a dispatchers
 2
     and/or some other public officer, public official or employee of defendant
 3

 4   COUNTY and/or otherwise employed by the San Bernardino County Sheriff’s
 5
     Department, who in some way committed some or all of the tortious actions (and
 6

 7
     constitutional violations) complained of in this action, and/or are otherwise

 8   responsible for and liable to plaintiff for the acts complained of in this action,
 9
     whose identities are, and remain unknown to plaintiff, who will amend her
10

11   complaint to add and to show the actual names of said DOE defendants when
12
     ascertained by plaintiff.
13

14
           11. At all times complained of herein, DOES 1 through 6, inclusive, were

15   acting as individual persons acting under the color of state law, pursuant to their
16
     authority as sworn peace officers and/or Special Officers and/or deputy sheriffs
17

18   and/or Supervisors (i.e. Sergeants, Lieutenants, Captains, Commanders, etc.)
19
     and/or dispatchers, employed by the San Bernardino Sheriff’s Department, and
20

21
     were acting in the course of and within the scope of their employment with

22   defendant COUNTY.
23
           12.    Defendants DOES 7 through 10, inclusive, are sworn peace officers
24

25   and/or the Chief and/or Assistant Chiefs and/or Commanders and/or Captains
26
     and/or Lieutenants and/or Sergeants and/or other Supervisory personnel and/or
27

28
     policy making and/or final policy making officials, employed by San Bernardino

     County Sheriff’s Department and/or defendant COUNTY, who are in some
                                 COMPLAINT FOR DAMAGES
                                                 4
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 5 of 23 Page ID #:5



 1   substantial way liable and responsible for, or otherwise proximately caused and/or
 2
     contributed to the occurrences complained of by plaintiff in this action, such as via
 3

 4   supervisory liability (i.e. failure to properly supervise, improperly directing
 5
     subordinate officers, approving actions of subordinate officers), via bystander
 6

 7
     liability (failing to intervene in and stop unlawful actions of their subordinates

 8   and/or other officers), and such as by creating and/or causing the creation of and/or
 9
     contributing to the creation of the policies and/or practices and/or customs and/or
10

11   usages of the San Bernardino County Sheriff’s Department for, inter alia,: 1) for
12
     unlawfully seizing persons; 2) for using excessive force on persons; 3) retaliating
13

14
     against persons for exercising constitutionally protected conduct; 4) fabricating

15   evidence; 5) unlawfully entering and searching residential homes; 6) retaliating
16
     against persons for exercising free speech; and 7) covering up tortious conduct by
17

18   San Bernardino County Sheriff’s Department peace officers.
19
           13.    At all times complained of herein, DOES 7 through 10, inclusive,
20

21
     were acting as individual persons acting under the color of state law, pursuant to

22   their authority as the Sheriff and/or the Assistant Sheriff and/or Captains and/or
23
     Lieutenants and/or Sergeants and/or other Supervisory personnel and/or policy
24

25   making and/or final policy making officials with the San Bernardino County
26
     Sheriff’s Department, and/or some other public official(s) with defendant
27

28
     COUNTY, and were acting in the course of and within the scope of their

     employment with defendant COUNTY.
                               COMPLAINT FOR DAMAGES
                                                5
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 6 of 23 Page ID #:6



 1          14.   At all times complained of herein, defendants DOES 7 through 10,
 2
     inclusive, were acting as individual persons under the color of state law; under and
 3

 4   pursuant to their status and authority as peace officers and/or Supervisory peace
 5
     officers (as described herein, above and below), and/or policy making peace
 6

 7
     officers, with the San Bernardino County Sheriff’s Department and/or otherwise

 8   with defendant COUNTY1.
 9
            15.   Plaintiffs are presently unaware of the identities of DOES 1 through
10

11   10, inclusive, and will amend their complaint to add and to show the actual names
12
     of said DOE defendants, when made known to plaintiffs.
13

14
            16.   In addition to the above and foregoing, Defendants DOES 1 through 6,

15   inclusive, acted pursuant to a conspiracy, agreement and understanding and
16
     common plan and scheme to deprive the plaintiff of their federal Constitutional
17

18   and statutory rights, and California constitutional and statutory state law rights, as
19
     complained of in this action.
20

21
            17.   Defendants DOES 1 through 6, inclusive, acted in joint and concerted

22   action to so deprive the plaintiffs of those rights as complained of herein; all in
23
     violation of 42 U.S.C. § 1983, and otherwise in violation of United States
24

25

26

27

28

     1
         Such as a COUNTY executive officer.
                            COMPLAINT FOR DAMAGES
                                                6
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 7 of 23 Page ID #:7



 1   (Constitutional and statutory) law and California (Constitutional and statutory)
 2
     state law.
 3

 4         18.    Said conspiracy / agreement / understanding / plan / scheme / joint
 5
     action / concerted action, above-referenced, was a proximate cause of the violation
 6

 7
     of the plaintiff’s federal and state constitutional and statutory rights, as complained

 8   of herein.
 9
                         FIRST CAUSE OF ACTION
10
                      VIOLATION OF 42 U.S.C. § 1983
11                 Violation of Fourth Amendment Rights -
                Excessive/Unreasonable Use of Force on Person
12
     (By WHALEN, Against GREGORY, DARE and DOES 1 through 6, inclusive)
13

14
           19.    Plaintiff hereby realleges and incorporates by reference the allegations

15   set forth in paragraphs 1 through 18 inclusive, above, as if set forth in full herein.
16
           20.    On October 16, 2019, Defendants GREGORY, DARE, and DOES 1
17

18   through 6, inclusive, went to the home of Plaintiffs WHALEN and BLISS, near
19
     Barstow, California.
20

21
           21.    Defendants GREGORY, DARE and DOES 1 through 6, inclusive, did

22   not have a search warrant or an arrest warrant.
23
           22.    WHALEN saw the deputies approach his home and went outside to
24

25   ask what was going on.
26
           23.    GREGORY, DARE and DOES 1 through 6, inclusive, asked
27

28
     WHALEN if he was “Colin Whalen.”

           24.    WHALEN chose not to answer the deputies’ question.
                               COMPLAINT FOR DAMAGES
                                                 7
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 8 of 23 Page ID #:8



 1           25.   GREGORY, DARE and DOES 1 through 6, inclusive, became upset
 2
     that WHALEN would not answer their question and walked up to WHALEN and
 3

 4   asked if they could search him.
 5
             26.   WHALEN told GREGORY, DARE and DOES 1 through 6, inclusive,
 6

 7
     that he did not consent to them searching him.

 8           27.   GREGORY, DARE and DOES 1 through 6, inclusive, then became
 9
     even more upset and grabbed on to WHALEN and began searching him.
10

11           28.   WHALEN told GREGORY, DARE and DOES 1 through 6, inclusive,
12
     that they cannot search him.
13

14
             29.   DARE then got behind WHALEN and placed him in a carotid hold.

15           30.   GREGORY, DARE and DOES 1 through 6, inclusive, then threw
16
     WHALEN to the ground.
17

18           31.   GREGORY, DARE and DOES 1 through 6, inclusive, both then
19
     began punching WHALEN while he was on the ground.
20

21
             32.   DARE then pulled out his taser and tasered WHALEN in drive stun

22   mode.
23
             33.   DARE then stomped WHALEN in the face.
24

25           34.   GREGORY, DARE and DOES 1 through 6, inclusive, then
26
     handcuffed WHALEN and took him to the hospital where he received treatment
27

28
     for serious injuries he received as a result of the brutal beating a tasering by

     defendants GREGORY, DARE and DOES 1 through 6, inclusive.
                               COMPLAINT FOR DAMAGES
                                                 8
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 9 of 23 Page ID #:9



 1         35.    From the hospital, WHALEN was booked in jail where he spent
 2
     approximately two days before posting a $50,000 bail.
 3

 4         36.    Immediately after WHALEN was arrested, Defendants BATTISTI,
 5
     MAMON and DOES 1 through 6, inclusive, approached BLISS who was still at
 6

 7
     her home.

 8         37.    Defendants BATTISTI, MAMON and DOES 1 through 6, inclusive,
 9
     asked BLISS if they could search her home. BLISS told defendants that they could
10

11   not search her home.
12
           38.    Defendants BATTISTI, MAMON and DOES 1 through 6, inclusive,
13

14
     then told BLISS that if she did not consent, she would be arrested and her dog

15   would be taken to the pound.
16
           39.    In response to Defendants BATTISTI’s, MAMON’s and DOES 1
17

18   through 6, inclusive, threat, BLISS consented to the deputies searching her home.
19
           40.    Defendants BATTISTI, MAMON and DOES 1 through 6, inclusive,
20

21
     then entered and searched Plaintiffs’ home.

22         41.    Defendants BATTISTI, MAMON and DOES 1 through 6, inclusive,
23
     left Plaintiffs’ home in a mess and destroyed Plaintiffs’ property.
24

25         42.    GREGORY, DARE and DOES 1 through 6, inclusive, then
26
     intentionally authored bogus reports which included material misrepresentations to
27

28
     induce the San Bernardino County District Attorney’s Office into prosecuting

     WHALEN.
                               COMPLAINT FOR DAMAGES
                                               9
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 10 of 23 Page ID #:10



 1          43.     GREGORY, DARE and DOES 1 through 6, inclusive, fabricated the
 2
      narrative portions of their reports by stating that WHALEN tried to fight with the
 3

 4    deputies and was resisting arrest. WHALEN did none of these things.
 5
            44.     In reliance upon the bogus reports authored by GREGORY and
 6

 7
      DARE, the San Bernardino County Sheriff’s Department prosecuted WHALEN

 8    for an alleged violation of Penal Code sec. 69 (resisting an executive officer with
 9
      threats or violence.)
10

11          45.     The underlying criminal action against WHALEN was dismissed in a
12
      manner inconsistent with guilt. The district attorney’s office made a motion to
13

14
      dismiss the case in the interest of justice and the Superior Court granted the motion

15    to dismiss.
16
            46.     The actions of Defendants GREGORY, DARE and DOES 1 through
17

18    6, inclusive, as complained above herein, constituted a violation of WHALEN’s
19
      rights under the Fourth Amendment to the United States Constitution to be free
20

21
      from the use of unlawful and unreasonable and excessive force upon his person.

22          47.     As a direct and proximate result of the actions of Defendants
23
      GREGORY, DARE and DOES 1 through 6, inclusive, WHALEN was: 1)
24

25    substantially physically, mentally and emotionally injured; 2) incurred medical and
26
      psychological costs, bills and expenses, 3) incurred lost wages and profits, and 4)
27

28
      suffered terrible physical injury, pain and suffering, as well as mental and

      emotional pain and suffering, and 5) suffered / is suffering lost wages and profits;
                                COMPLAINT FOR DAMAGES
                                                10
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 11 of 23 Page ID #:11



 1    all in an amount to be proven at trial; in excess of $3,000,000.00.
 2
            48. The actions of said defendants, and each of them, as complained of
 3

 4    herein, were committed maliciously, oppressively and in reckless disregard of
 5
      plaintiff’s constitutional rights, sufficient for an award of punitive / exemplary
 6

 7
      damages against said defendants, save COUNTY, in an amount to be proven at

 8    trial, in excess of $2,000,000.00.
 9
                        SECOND CAUSE OF ACTION
10
                       VIOLATION OF 42 U.S.C. § 1983
11                  Violation of Fourth Amendment Rights –
                   Unlawful / Unreasonable Seizure of Person
12
      (By WHALEN, Against GREGORY, DARE and DOES 1 through 6, inclusive)
13

14
            49.    Plaintiffs hereby reallege and incorporate by reference the allegations

15    set forth in paragraphs 1 through 48, inclusive, above, as if set forth in full herein.
16
            50.    As complained of herein above, none of the defendants to this action
17

18    had a warrant for WHALEN’s arrest, nor probable cause to believe that WHALEN
19
      had committed a crime, nor reasonable suspicion that WHALEN was a danger to
20

21
      anyone or anything, nor even a reasonable suspicion of criminality afoot by

22    WHALEN.
23
            51.    Accordingly, the seizure of WHALEN by Defendants GREGORY,
24

25    DARE and DOES 1 through 6, inclusive, by the use of unreasonable force,
26
      constituted an unlawful and unreasonable seizure of WHALEN, in violation of his
27

28
      right to be free from unreasonable force under the Fourth Amendment to the

      United States Constitution.
                                COMPLAINT FOR DAMAGES
                                                 11
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 12 of 23 Page ID #:12



 1          52.    As a direct and proximate result of the actions of defendants
 2
      GREGORY, DARE and DOES 1 through 6, inclusive, as complained of herein,
 3

 4    WHALEN: 1) was substantially physically, mentally and emotionally injured; 2)
 5
      suffered great mental and emotional pain, suffering and distress, 4) incurred
 6

 7
      medical and psychological costs, bills and expenses and 3) incurred other special

 8    and general damages and expenses in an amount to be proven at trial which is in
 9
      excess of $3,000,000.00.
10

11          53.    The actions of said Defendants, and each of them, as complained of
12
      herein, were committed maliciously, oppressively and in reckless disregard of
13

14
      WHALEN’s constitutional rights, sufficient for an award of punitive / exemplary

15    damages against all defendants and each of them, save for Defendant COUNTY, in
16
      an amount to be proven at trial which is in excess of $2,000,000.00.
17

18                        THIRD CAUSE OF ACTION
                       [VIOLATION OF 42 U.S.C. § 1983]
19
                     Violation Of Fourth Amendment Rights
20              Unreasonable / Unlawful Entry Into and Search and
21
                           Seizure of Private Residence
        (By WHALEN and BLISS, Against Defendants BATTISTI, MAMON and
22                        DOES 1 through 6, inclusive)
23
            54.    Plaintiff hereby realleges and incorporates by reference the allegations
24

25    set forth in paragraphs 1 through 53, inclusive, above, as if set forth in full herein.
26
            55.    As shown above, defendants BATTISTI, MAMON and DOES 1 to 6,
27

28
      inclusive, entered the plaintiffs’ home without a warrant, lawful-consent, an

      emergency or any other legal justification.
                                 COMPLAINT FOR DAMAGES
                                                 12
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 13 of 23 Page ID #:13



 1          56.    The actions of defendants BATTISTI, MAMON and DOES 1 to 6,
 2
      inclusive, complained of in this action in entering, searching and seizing plaintiffs’
 3

 4    home, and destruction of Plaintiffs’ property, constituted an unlawful and
 5
      unreasonable entry into and seizure of the residence in the absence of a warrant,
 6

 7
      consent, or an emergency, in violation of the plaintiffs’ rights to be free from such

 8    entry, search and seizure of plaintiffs’ home / property under the Fourth
 9
      Amendment to the United States Constitution.
10

11          57.    As a direct and proximate result of the actions of Defendants
12
      BATTISTI, MAMON and DOES 1 to 6, inclusive, plaintiffs were: 1) substantially
13

14
      physically, mentally and emotionally injured; 2) incurred medical and

15    psychological costs, bills and expenses, 3) incurred lost wages and profits, and 4)
16
      suffered terrible physical injury, pain and suffering, as well as mental and
17

18    emotional pain and suffering, and 5) suffered / is suffering lost wages and profits;
19
      all in an amount to be proven at trial; in excess of $3,000,000.00.
20

21
            58.    The actions of said defendants, and each of them, as complained of

22    herein, were committed maliciously, oppressively and in reckless disregard of
23
      plaintiff’s constitutional rights, sufficient for an award of punitive / exemplary
24

25    damages against said defendants, in an amount to be proven at trial, in excess of
26
      $2,000,000.00 for each defendant, save COUNTY.
27

28
      ///


                                COMPLAINT FOR DAMAGES
                                                 13
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 14 of 23 Page ID #:14



 1                      FOURTH CAUSE OF ACTION
 2                     VIOLATION OF 42 U.S.C. § 1983
                  Violation of Fourteenth Amendment Rights -
 3
                       Deliberate Fabrication of Evidence
 4    (By WHALEN, Against GREGORY, DARE and DOES 1 through 6, inclusive)
 5
             59.     Plaintiffs hereby reallege and incorporates by reference the
 6

 7
      Allegations set forth in paragraphs 1 through 58, inclusive, above, as if set forth in

 8    full herein.
 9
             60.     GREGORY, DARE and DOES 1 through 6, inclusive, deliberately
10

11    fabricated evidence that was used to criminally charge and prosecute WHALEN.
12
             61.     GREGORY, DARE and DOES 1 through 6, inclusive’s reports of
13

14
      the incident complained of in this action are littered with material

15    misrepresentations.
16
             62.     The reports were ultimately submitted to the San Bernardino County
17

18    District Attorney’s Office and relied upon during the prosecution of WHALEN.
19
             63.     Defendants knew that they were misrepresenting the facts of this
20

21
      incident and were deliberately indifferent to the fact that their misrepresentations

22    were relied upon during the prosecution of WHALEN.
23
             64.     The actions of GREGORY, DARE and DOES 1 through 6,
24

25    inclusive, as Complained of herein, constituted a violation of WHALEN’s rights
26
      under the Fourteenth Amendment to the United States Constitution.
27

28
             65.     As a direct and proximate result of the actions of Defendants


                                COMPLAINT FOR DAMAGES
                                                14
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 15 of 23 Page ID #:15



 1    GREGORY, DARE and DOES 1 through 6, inclusive, inclusive, as complained of
 2
      herein, WHALEN: 1) was substantially physically, mentally and emotionally
 3

 4    injured; 2) incurred medical and psychological costs, bills and expenses and 3)
 5
      incurred other special and general damages and expenses in an amount to be
 6

 7
      proven at trial which is in excess of $3,000,000.00.

 8          66.       The actions of said Defendants, and each of them, as complained of
 9
      herein, were committed maliciously, oppressively and in reckless disregard of
10

11    WHALEN’s constitutional rights, sufficient for an award of punitive / exemplary
12
      damages against all defendants and each of them, save for Defendant COUNTY, in
13

14
      an amount to be proven at trial which is in excess of $2,000,000.00.

15                            FIFTH CAUSE OF ACTION
16                         VIOLATION OF 42 U.S.C. § 1983
               Violation of First Amendment Rights - Freedom of Speech
17
          (By WHALEN and BLISS, Against Defendants BATTISTI, MAMON,
18               GREGORY, DARE and DOES 1 through 6, inclusive)
19
            67.    Plaintiff hereby realleges and incorporates by reference the allegations
20

21
      set forth in paragraphs 1 through 66, inclusive, above, as if set forth in full herein.

22          68.    Moreover, the conduct of Defendants BATTISTI, MAMON, and
23
      DOES 1 through 6, inclusive., violated WHALAN’s and BLISS’ right to freedom
24

25    of speech, specifically when GREGORY, DARE, and DOES 1 through 6,
26
      inclusive, retaliated against WHALEN for refusing to consent to a search of his
27

28
      person and verbally protesting the deputies searching his person. Additionally,

      when BATTISTI, MAMON and DOES 1 through 6, inclusive, threatened BLISS
                                COMPLAINT FOR DAMAGES
                                                 15
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 16 of 23 Page ID #:16



 1    with arrest and seizure of her dog if she did not exercise her right to refuse to
 2
      consent to the search of her home.
 3

 4          69.       Moreover, GREGORY, DARE and DOES 1 through 6, inclusive,
 5
      attempted to prevent WHALEN from seeking a remedy for the wrongdoings of
 6

 7
      defendants, when they knowingly provided false information to the district

 8    attorney’s office in order to obtain a conviction from WHALEN which could bar
 9
      him from suing GREGORY, DARE, BATTISTI, MAMON and DOES 1 through
10

11    6, inclusive.
12
            70.       A substantial or motivating factor in the decisions of the various
13

14
      defendants to take the adverse actions against plaintiffs as complained of above

15    and below, was Plaintiffs’ exercise of their right to freedom of speech under the
16
      First Amendment to the United States Constitution.
17

18          71.       Moreover, said defendants would not have taken said adverse actions
19
      against plaintiffs, had plaintiffs not exercised their right to freedom of speech
20

21
      under the First Amendment to the United States Constitution.

22          72.       The conduct of GREGORY, DARE, BATTISTI, MAMON and
23
      DOES 1 through 6, inclusive, would chill a person of ordinary firmness from
24

25    continuing to engage in constitutionally protected activity.
26
            73.       As a direct and proximate result of said adverse actions taken against
27

28
      said plaintiffs by said defendants as described above, plaintiffs suffered serious

      bodily injury, severe mental and emotional distress, medical and psychological
                                  COMPLAINT FOR DAMAGES
                                                   16
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 17 of 23 Page ID #:17



 1    costs and expenses, lost wages / profits, attorney’s fees and other special damages;
 2
      all in an amount to be proven at trial, in excess of $3,000,000.00.
 3

 4           74.     The actions of defendants and each of them, as complained of herein,
 5
      were done maliciously and in reckless disregard of plaintiff’s constitutional rights
 6

 7
      sufficient for an award of punitive / exemplary damages against said defendants,

 8    save defendant COUNTY, in an amount to be proven at trial, in excess of
 9
      $2,000,000.00.
10

11                          SIXTH CAUSE OF ACTION
                           MALICIOUS PROSECUTION
12
                         VIOLATION OF 42 U.S.C. § 1983
13             Violation Of Fourth And Fourteenth Amendment Right
14
         (By WHALEN, Against Defendants GREGORY, DARE, BATTISTI and
                            DOES 1 through 6, inclusive)
15

16           75.     Plaintiffs hereby reallege and incorporates by reference the
17
      allegations set forth in paragraphs 1 through 74, inclusive, above, as if set forth in
18
      full herein.
19

20           76.     As shown above, GREGORY, DARE and DOES 1 through 6,
21
      inclusive falsely arrested plaintiff WHALEN.
22

23           77.     Also as shown above, GREGORY, DARE, and DOES 1 through 6,
24
      inclusive, knew that plaintiff WHALEN had not committed any crimes, and,
25
      nonetheless, authored bogus police reports, and accused plaintiff WHALEN of
26

27    various acts to show that plaintiff had committed a crime.
28
             78.     Said police reports by GREGORY, DARE and DOES 1 through 6,

                                 COMPLAINT FOR DAMAGES
                                                 17
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 18 of 23 Page ID #:18



 1    inclusive, also contained material misrepresentations of facts and material
 2
      omission of facts upon which the San Bernardino County District Attorney’s
 3

 4    Office relied, in large part, in deciding to file and to maintain the criminal
 5
      prosecution of the plaintiff WHALEN.
 6

 7
            79.    Moreover, said criminal action against WHALEN was terminated in

 8    her favor, in a manner inconsistent with guilt.
 9
            80.    Moreover, as shown above, none of said defendant deputies had
10

11    probable cause to believe that WHALEN committed a crime.
12
            81.    Moreover, said criminal action was procured by said defendants with
13

14
      malice.

15          82.    Moreover, as California does not provide for any remedy for an
16
      aggrieved malicious prosecution victim to sue a public employee for the filing
17

18    and/or procurement of a bogus criminal action, pursuant to Parratt v. Taylor, 451
19
      U.S. 527 (1981), the actions of said defendants constituted a violation of the
20

21
      Fourth, Ninth and Fourteenth Amendments to the United States Constitution.

22          83.    As a direct and proximate result of the actions of defendants
23
      GREGORY, DARE, and DOES 1 through 6, inclusive, as complained of herein,
24

25    Plaintiff WHALEN: 1) was substantially physically, mentally and emotionally
26
      injured, 2) incurred medical and psychological costs, bills and expenses, 3) lost the
27

28
      use and possession of his real and personal property and 4) incurred other special


                                COMPLAINT FOR DAMAGES
                                                 18
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 19 of 23 Page ID #:19



 1    and general damages and expenses, including attorney’s fees and associated costs;
 2
      all in an amount to be proven at trial which is in excess of $3,000.000.00.
 3

 4              84.    The actions of defendants GREGORY, DARE, and DOES 1 through
 5
      6, inclusive, as complained of herein, were committed maliciously, oppressively
 6

 7
      and/or in reckless disregard of plaintiff’s constitutional rights, sufficient for an

 8    award of punitive exemplary damages against all defendants, save for defendant
 9
      COUNTY, in an amount to be proven at trial which is in excess of $2,000,000.00.
10

11                       SEVENTH CAUSE OF ACTION
                         VIOLATION OF 42 U.S.C. § 1983
12
           FEDERAL MONELL2 CLAIM FOR FAILURE TO PROPERTY TRAIN
13           AND FOR FAILURE TO PROPERLY HIRE / FIRE / DISCIPLINE
14
                (By WHALEN and BLISS, Against Defendants COUNTY)

15              85.    Plaintiffs hereby reallege and incorporates by reference the
16
      allegations set forth in paragraphs 1 through 84, inclusive, above, as if set forth in
17

18    full herein.
19
                86.     As complained of herein above, the acts of Defendants GREGORY,
20

21
      DARE, BATTISTI, MAMON and DOES 1 through 6, deprived plaintiffs of their

22    rights under the laws of the United States and the United States Constitution.
23
                87.     The training policies of COUNTY were not adequate to train its
24

25    peace officer employees to properly and lawfully handle situations similar to the
26

27

28

      2
          Monell v. Dept. of Social Services, 436 U.S. 658 (1978).
                                     COMPLAINT FOR DAMAGES
                                                        19
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 20 of 23 Page ID #:20



 1    one they were presented with when they confronted plaintiff, including training on
 2
      when they are permitted to detain persons.
 3

 4          88.    Also, the San Bernardino County Sheriff’s Department has for many
 5
      years now unlawfully detained / arrested persons as well as subjected persons to
 6

 7
      various constitutional violations3.

 8          89.    Accordingly, these illegal, tortious, felonious and simply cruel
 9
      longstanding custom and practices of COUNTY were a proximate cause of the
10

11    actions of false arrest / unlawful detention against Plaintiff.
12

13

14

15
      3
        See, Morgan v. County of San Bernardino, U.S. Dist. Court, Cent. Dist. of Cal.
16    (Claim for, inter alia, false arrest;) Darr v. County of San Bernardino, U.S. Dist.
17    Court Cent. Dist. of Cal. (Claims for, inter alia, retaliation for exercising
      constitutionally protected conduct;) Austin v. County of San Bernardino, U.S.
18
      District Court, Central District of California (Claim for, inter alia, false arrest;)
19    Lopez v. County of San Bernardino, U.S. Dist. Court Cent. Dist. of Cal. (Claim
      for, inter alia, unreasonable seizure;) Calderon v. County of San Bernardino, U.S.
20
      Dist. Court, Central Dist. of Cal. (Claim for, inter alia, false arrest;) Ford v.
21    County of San Bernardino, (Claim for, inter alia, unreasonable seizure;) Diaz v.
22
      County of San Bernardino, et al. , United States District Court (Claim for, inter
      alia, unreasonable seizure;) Grasso v. County of San Bernardino, et al. (Claim for,
23    inter alia, unreasonable seizure;) Aubry v. County of San Bernardino, et al, U.S.
24    Dist. Court (Claim for, inter alia, unreasonable seizure;) Trent v. County of San
      Bernardino, U.S. District Court (Claim for, inter alia, unreasonable seizure;) Jones
25
      v. County of San Bernardino, U.S. District Court (Claim for, inter alia,
26    unreasonable seizure;) Scott v. County of San Bernardino, U.S. District Court
      (Claim for, inter alia, unreasonable seizure;) Hines v. County of San Bernardino,
27
      U.S. Dist. Court, Cent. Dist. of Cal. (Claim for, inter alia, false arrest;) Salinas v.
28    County of San Bernardino, U.S. Dist. Court, Cent. Dist. of Cal. (Claim for, inter
      alia, false arrest;) Archibald v. County of San Bernardino, U.S. Dist. Court, Cent.
      Dist. of Cal. (Claim for, inter alia, unreasonable seizure;)
                                 COMPLAINT FOR DAMAGES
                                                 20
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 21 of 23 Page ID #:21



 1           90.     Also, COUNTY was deliberately indifferent to the obvious
 2
      consequences of its failure to train its peace officer employees adequately.
 3

 4           91.     The failure of COUNTY to provide adequate training was also a
 5
      proximate cause of the deprivation of Plaintiffs rights by Defendants GREGORY,
 6

 7
      DARE, BATTISTI, MAMON and DOES 1 through 6, inclusive.

 8           92.     COUNTY’s failure to train and its customs and practices are so
 9
      closely related to the deprivation of plaintiffs’ rights as to be the moving force that
10

11    ultimately caused plaintiffs’ injuries.
12
             93.     As a direct and proximate result of the actions of Defendants
13

14
      GREGORY, DARE, BATTISTI, MAMON and DOES 1 through 6, inclusive, and

15    each of them, as complained of herein, Plaintiffs: 1) were substantially physically,
16
      mentally and emotionally injured; 2) and incurred other special and general
17

18    damages, including attorney’s fees, investigator fees and associated litigation
19
      costs and expenses; all in an amount to be proven at trial in excess of
20

21
      $3,000,000.00.

22                             EIGHTH CAUSE OF ACTION
23                           [VIOLATION OF 42 U.S.C. § 1983]
                   Claim Against Local Governing Body Defendants Based On
24
                             Official Policy, Practice, Or Custom
25                  (By WHALEN and BLISS, Against Defendant COUNTY)
26
             94.     Plaintiffs hereby realleges and incorporates by reference the
27

28
      allegations set forth in paragraphs 1 through 93 inclusive, above, as if set forth in

      full herein.
                                 COMPLAINT FOR DAMAGES
                                                 21
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 22 of 23 Page ID #:22



 1          95.    As shown above, the actions of Defendants GREGORY, DARE,
 2
      BATTISTI, MAMON and DOES 1 through 6, inclusive, deprived the plaintiffs of
 3

 4    their particular rights under the United States Constitution, as described above.
 5
            96.    At all times complained of herein, Defendants GREGORY, DARE,
 6

 7
      BATTISTI, MAMON and DOES 1 through 6, inclusive, were acting pursuant to

 8    the policies, customs, usages and practices of the San Bernardino County Sheriff’s
 9
      Department / defendant COUNTY: 1) arresting persons without probable cause; 2)
10

11    using excessive force upon persons; 3) retaliating against persons for exercising
12
      constitutionally protected conduct; 4) unlawfully entering and searching residential
13

14
      homes; and 5) for covering-up unlawful and tortious conduct by San Bernardino

15    County Sheriff’s Department personnel and were a proximate cause of the very
16
      same federal constitutional violations complained of by the plaintiffs in this action.
17

18          97.    Said actions of said defendants were done by them under the color of
19
      state law.
20

21
            98.    As a proximate result of said defendants acting pursuant to said

22    policies, customs, usages and practices of defendants COUNTY, above-described,
23
      said defendants committed said actions complained of above.
24

25          99.    As a direct and proximate result of the actions of Defendant
26
      COUNTY, as complained of herein, plaintiffs: 1) were substantially physically,
27

28
      mentally and emotionally injured, and great physical, mental and emotional pain,

      suffering and distress; 2) incurred medical and psychological costs, bills and
                                COMPLAINT FOR DAMAGES
                                                22
     Case 5:21-cv-01321-JWH-KK Document 1 Filed 08/05/21 Page 23 of 23 Page ID #:23



 1    expenses, 3) incurred expenses to repair damaged property; 4) incurred lost profits
 2
      and wages, and 5) incurred other special and general damages and expenses in an
 3

 4    amount to be proven at trial, which is in excess of $3,000,000.00
 5
            WHEREFORE, plaintiff prays for judgment as follows:
 6

 7
                  a) For a judgment against all defendants for compensatory damages

 8                    in an amount in excess of $3,000,000.00;
 9
                  b) For a judgment against all defendants, save defendant COUNTY,
10

11                    for punitive damages in an amount in excess of $2,000,000.00;
12
                  c) For an award of reasonable attorney’s fees and costs;
13

14
                  d) For a trial by jury; and

15                e) For such other and further relief as this honorable court deems just
16
                      and equitable.
17

18                                          _/S/ Gregory Peacock__________
                                                 GREGORY PEACOCK
19

20

21

22

23

24

25

26

27

28



                               COMPLAINT FOR DAMAGES
                                                23
